DETAILED ACTION
Claims 1-6, 8-16 and 18-22 (filed 03/29/2022) have been considered in this action.  Claims 1, 8, 14, 18 and 20-21 have been amended.  Claims 7 and 17 have been canceled.  Claims 2-6, 9-13, 15-16, 19 and 22 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-6, 8-16 and 18-22 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner has provided newly discovered references that teach all elements of the claims, and an explanation of these findings can be seen below.

Claim Objections
Claim 18 is objected to because of the following informalities:  The third limitation of claim 18 contains a typographical error in that “a display configured to present image and” should be written “a display configured to present an image and” or “a display configured to present image data and”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The examiner can find no support from the original disclosure for the claimed feature of “wherein the second voltage is dedicated to adjusting the image data presented by the display via the processing circuitry” wherein the second voltage is “a second voltage from a voltage source to control one or more operations of the industrial automation component”.  No such feature is described by the original disclosure.  In fact, the original disclosure seemingly teaches away from this limitation, as the only reference to a “dedicated” voltage source is found in paragraph [0032] and states:
“[0032]    In certain embodiments, the power source 54 may not include an auxiliary power source (e.g., an external power source dedicated to enable a specific operation of the industrial automation component 70), and the industrial automation component 70 may be self-powered. That is, the industrial automation component 70 may operate in the absence of power from an auxiliary power source.  As an example, the power source 54 may include stored, harvested, or generated power, such as from a device or component internal to the industrial automation component 70, from a light source, from a mechanical user input, and so forth. As another example, the power source 54 may include a power supply that is already being used by the industrial system 50 in which the industrial automation component 70 is implemented.   For instance, the industrial 
automation component 70 may include a self-powered relay or other protection device that is electrically coupled to another industrial automation component (e.g., a transformer) of the industrial system 50 via an electrical connection (e.g., an electrical line or circuit). The other industrial automation component may receive energy from a power source, and the relay may receive energy conducted through the electrical connection (e.g., a portion of the electricity passing through the other industrial automation component) to operate, such as to drive operation of the control system 100. However, the industrial automation component 70 may not receive power while the other industrial automation component does not receive power. Indeed, an auxiliary power source may provide power to the other industrial automation component, but the auxiliary power source may not directly provide power (e.g., a voltage) to the industrial automation component 70 to enable operation of the industrial automation component 70.”

Taking this statement into consideration, the only dedicated power source (i.e. voltage source) is an external power source, however this statement is explicitly stating that this type of power source is not supplied (i.e. “may not include”).  
Applicant’s previous remarks in the reply received 01/24/2022 state that paragraphs [0038], [0039], and [0041]-[0043] show support for this limitation, however no such support is obvious from the teachings of these paragraphs which have been reproduced below for readability of this office action:
[0038]   FIG. 4 is a schematic diagram of an embodiment of the industrial automation component 70 further illustrating the control system 100 of the persistent display 56. In some embodiments, the industrial automation component 70 may receive power from an external power source 140, such as a power generator external to the industrial automation system 50, a battery or other power storage device, an electrical grid, and/or another power source that is not integral to the industrial automation component 70. The power received from the external power source 140 may be used to provide power or a voltage the control system 100 and to enable the control system 100 to operate various aspects or operations of the industrial automation component 70. Accordingly, a portion of the power of the external power source 140 may be used to enable the control system 100 to operate the persistent display 56, such as to change the image data presented by the persistent display 56. The external power source 140 may additionally include induction power received from an external device, such as a mobile device (e.g., a phone, a table, a laptop), that is capable of outputting an induction voltage. That is, the control system 100 may extract power from the induction voltage emitted from the mobile device. In any case, the power provided by the external power source 140 may be used to operate the persistent display 56.

[0039]   In additional embodiments, the industrial automation component 70 may receive power from a source that is not the external power source 140. For example, the industrial automation component 70 may include an internal power source 142 that may be integral to the industrial automation component 70. The internal power source 142 may, for instance, harvest power from the ambient environment. As an example, the internal power source 142 may include a solar cell that may extract power from solar energy for use by the control system 100 to control the persistent display 56. As another example, the internal power source 142 may include a light collecting cell that may extract power from certain light, such as from a light emitting diode (LED). For instance, the light collecting cell may harvest power from a light emitted from an industrial light and/or a mobile device. As such, the control system 100 may operate the persistent display 56 without having to use power from the external power source 140. In this way, the control system 100 may continue to operate even when power from the external power source 140 is unavailable.

[0041]   Further still, the industrial automation component 70 may include an induction assembly 146 (e.g., an electromagnetic induction assembly) that may induce a voltage and a current without the industrial automation component 70 having to receive power to operate. Indeed, the induction assembly 146 may be used to enable the control system 100 to adjust the persistent display 56 when the voltage from the external power source 140 and/or from the internal power source 142 is unavailable. For instance, the induction assembly 146 may be integral to the industrial automation component 70, and the user interface 118 may be coupled to the induction assembly 146 such that a user interaction with the user interface 118 generates sufficient power to control the persistent display 56. Indeed, the user interface 118 and the induction assembly 146 may be a part of the same mechanical device that generates a voltage to control the persistent display 56.

[0042]   In an example, the mechanical device (e.g., the user interface 118) may receive an interaction or an input (e.g., pressing a mechanical button) may cause a magnet of the induction assembly 146 to move relative to (e.g., linearly across) conductive coils of the induction assembly 146 to induce a sufficient voltage that may be used to control the persistent display 56. In another example, the interaction with the user interface 118 may cause the conductive coils to move (e.g., rotate about) relative to the magnet and also induce voltage to control the persistent display 56. In a further example, the user interface 118 and/or the induction assembly 146 may include additional components that may be used to facilitate the induction of a voltage. Indeed, the user interface 118 may include a protrusion that may wind a spring of the induction assembly 146, and unwinding of the spring (e.g., rotation of the spring) may induce the voltage. Additionally, the user interface 118 may be mechanically coupled to a linkage system (e.g., a set of gears) that facilitates induction of the voltage (e.g., by facilitating movement of the magnet, by facilitating rotation of the coil) for controlling the persistent display 56. In any case, voltage generated by the induction assembly 146 may be used to implement the set of charges for the electrodes 112 to present an image data.

[0043]   In certain embodiments, the power generated by the induction assembly 146 may be transient based on the interaction with the user interface 118. For instance, the induction assembly 146 may cease to generate power when there is no interaction with the user interface 118. In such embodiments, each time the induction assembly 146 generates power (e.g., each time a user interacts with the user interface 118) for supply to the control system 100, the control system 100 may instruct the persistent display 56 to adjust the presented image data. While there is no user interaction with the user interface 118, the persistent display 56 may continue to present the same image data (e.g., without the control system 100 receiving the voltage generated by the induction assembly 146). For example, the user may cause the persistent display 56 to present different image data by interacting with the user interface 118 to generate a voltage for the control system 100 (e.g., even when the control system 100 does not receive power from the external power source 140 and/or from the internal power source 142), and the persistent display 56 may maintain presentation of the image data after the control system 100 receives the voltage generated by the induction assembly 146.


None of these statements seemingly suggest that any form of a second voltage, whatever that second voltage source may be aside from the first voltage generated by the button, is “dedicated to adjusting the image data presented by the display”.  The examiner requests the applicant clearly and explicitly lay out where this support is found in the original disclosure with a proper explanation, as the examiner can find no teaching of this second voltage source being provided the functionality of claim 22.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is unclear because it is contradictory to the claim upon which it depends.  Claim 22 states that “wherein the second voltage is dedicated to adjusting the image data presented by the display via the processing circuitry”, however, this is contradictory to what is claimed by claim 18 in that claim 18 recites “receiving a second voltage from a voltage source to control one or more operations of the industrial automation component”.  The applicant is seemingly claiming that the one or more operations is further limited to just one operation, and that the operation is an adjustment to the image data presented by the display via the processing circuit, however this is not what is claimed.  In no way does this language link or equivocate the control of one or more operations that are being performed by the second voltage to be one and the same as the adjustment of the image.  Without proper language linking the “control of one or more operations” to the “adjustment”, it cannot be considered that the action of adjusting the image data is one of the one or more control operations.   Seeing how claim 18 requires that the second voltage be for “control of one or more operation” and that claim 22 requires “the second voltage is dedicated to adjusting the image data presented by the display”, and because the second voltage must still be limited to perform “one or more operation”, it cannot be that the second voltage is dedicated to the adjustment, because it still must be limited to perform the one or more operations.  Nothing in the claim links the one or more operations to the adjustment, and without such linking language it can be considered under the broadest reasonable interpretation that the image adjustment and the one or more operations are differentiated.  In other words, it is contradictory to claim that a second voltage is dedicated to an adjustment of an image, if that same second voltage must also perform “one or more operations” when no language explicitly links that the one or more operations is a dedicated operation to adjust display of the image.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 13-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over of Cavazos et al. (US 20130340304, hereinafter Cavazos) in view Lee et al. (US20190057626, hereinafter Lee) and Rooyakkers et al. (US 20150048684, hereinafter Rooyakkers) .

In regards to Claim 1, Cavazos teaches “A system comprising:... a mechanical device configured to receive an input via a user interface mechanically coupled to an induction assembly comprising a magnet and a conductive coil” (Fig. 1-3 and [0007] aspects of the present invention can provide self-powered, self-contained signage having a bistable information display with an integral, mechanically activated, generator. Electro-mechanical activation of the generator tied to manipulation of the apparatus actuators, such as push buttons or handles, can provide state-change power to the bistable display indicating their status. Mechanical activation may be accomplished manually or through mechanical operation from powered manipulating means within the scope of the invention.; [0023] The handle 13 comprises a shaft portion 19 with an annular handle portion 21 at one end. The annular portion 21 has fitted thereto a coil 23 movable as a rotor with the motion of the handle 13. Beneath the rotor coil 23 is an annular magnetic stator 25 into which the rotor 23 is fitted when assembled) “wherein the input causes movement of the user interface to drive corresponding relative movement between the magnet and the conductive coil, thereby generating a second voltage” ([0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31) “a display configured to present image data, wherein the display is configured to maintain presentation of the image data in absence of... the second voltage received from the mechanical device” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia; [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia.  It will be appreciated that a bistable display of the present invention could be a two-state indicator, e.g. displaying ON or OFF, or with suitable input and electronics could be a multistate display wherein the electronic paper can display a variety of selectable display choices, i.e. one or more the display states may be changed, and the on-board mechanical generator merely toggles the state of the display from one state to another) “and processing circuitry configured to receive the second voltage generated by the mechanical device; and in response to receiving the second voltage generated by the mechanical device, use the second voltage generated by the mechanical device to adjust the image data presented by the display...” (0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia; [0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment; [0023] Also within the annular handle portion 21 is contained an electronic substrate, here a printed circuit board (PCB) 27, carrying additional electrical devices, such as any necessary amplifiers, drivers, transformers, or the like, to regulate power to a bistable display 31, and electronic devices e.g., components for production or storage of additional display signals, appropriate memory devices, as deemed necessary by the designer, and indicated schematically on the drawing. Overlying and connected to the PCB 27 is the bistable display 31 including any necessary display substrate 29 for changing, i.e. control of, the pixels of the bistable display 31). 
Cavazos fails to teach at least a portion of “A system comprising: an industrial automation component configured to receive a first voltage from a voltage source to enable the industrial automation component to perform one or more operations; wherein the display is configured to maintain presentation of the image data in absence of the first voltage received from the voltage source or the second voltage received from the mechanical device; and processing circuitry configured to receive the second voltage generated by the mechanical device; and in response to receiving the second voltage generated by the mechanical device, use the second voltage generated by the mechanical device to adjust the image data presented by the display when the first voltage is unavailable”.  It should be noted that some of these elements are taught by Cavazos, however for the sake of clarity and to better show the obviousness of combination, certain features will be taught additionally through further references.
Lee teaches “wherein the display is configured to maintain presentation of the image data in absence of the first voltage received from the voltage source or the second voltage received from the mechanical device;” ([0037] The driving circuit 120 includes a voltage detecting circuit 121 and is coupled to the electronic paper display 130. In this embodiment, the energy harvesting devices 111-113 are configured to convert different types of energy into a plurality of sub power signals respectively and integrate the sub power signals into a first power signal PS1. In this embodiment, the energy harvesting devices 111-113 output the first power signal PS1 to the voltage detecting circuit 121 so that the voltage detecting circuit 121 determines if a voltage value of the first power signal PS1 is higher than a threshold voltage value. Besides, when the voltage value of the first power signal PS1 is higher than the threshold voltage value, the voltage detecting circuit 121 outputs a first power output signal PS1′ so that the driving circuit 120 enables the electronic paper display 130 by the first power output signal PS1′. However, the number of the power harvesting device in the invention is not limited to the number shown in FIG. 1. In one embodiment, the electronic tag 100 may include at least one energy harvesting device; [0045] the energy harvesting devices 310, 320, and 330 determine whether or not to generate at least one of the first sub power signal, the second sub power signal, the third sub power signal, and the fourth sub power signal according to the surrounding environment and the use state of the electronic tag 300. For example, if only the light source exists in the surrounding environment of the electronic tag 300, the electronic tag 300 may harvest light energy by the energy harvesting device 330 to generate the first power signal PS1. For another example, if the electronic tag 300 receives RF signals of a plurality of frequency bands, and the gear mechanism 321 provides mechanical energy to the mechanical energy conversion module 322 at the same time, the electronic tag 300 then may harvest the RF signals and the mechanical energy by the energy harvesting devices 310 and 320 to generate the first power signal PS1... the energy harvesting devices 310, 320, and 330 may output at least one of the first sub power signal, the second sub power signal, the third sub power signal, and the fourth sub power signal, and integrate the first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341. In this embodiment, the voltage detecting circuit 341 is coupled to the energy storage device 342 and the power supply 343. The voltage detecting circuit 341 determines if a voltage value of the first power signal PS1 is higher than a predetermined threshold voltage value. In other words, when the power signals generated by the energy harvesting devices 310, 320, and 330 have enough voltage or current so that the voltage value of the first power signal PS1 is higher than the predetermined threshold voltage value, the voltage detecting circuit 341 then provides a first power output signal PS1′ to the energy storage device 342 or to the power supply 343) “and processing circuitry configured to receive the second voltage generated by the mechanical device; and in response to receiving the second voltage generated by the mechanical device, use the second voltage generated by the mechanical device to adjust the image data presented by the display when the first voltage is unavailable” (Fig. 1 and 3 and [0037] The driving circuit 120 includes a voltage detecting circuit 121 and is coupled to the electronic paper display 130. In this embodiment, the energy harvesting devices 111-113 are configured to convert different types of energy into a plurality of sub power signals respectively and integrate the sub power signals into a first power signal PS1. In this embodiment, the energy harvesting devices 111-113 output the first power signal PS1 to the voltage detecting circuit 121 so that the voltage detecting circuit 121 determines if a voltage value of the first power signal PS1 is higher than a threshold voltage value. Besides, when the voltage value of the first power signal PS1 is higher than the threshold voltage value, the voltage detecting circuit 121 outputs a first power output signal PS1′ so that the driving circuit 120 enables the electronic paper display 130 by the first power output signal PS1′. However, the number of the power harvesting device in the invention is not limited to the number shown in FIG. 1. In one embodiment, the electronic tag 100 may include at least one energy harvesting device; [0040] the driving circuit 340 harvests a variety of energy sources by the energy harvesting devices 310, 320, and 330, and the energy harvesting devices 310, 320, and 330 integrate a first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341; [0043] The mechanical energy conversion module 322 is configured to convert mechanical energy provided by the gear mechanism 321 into electrical energy and output a third sub power signal by the power converter 323; [0047] the voltage detecting circuit 341 provides the first power output signal PS1′ to the power supply 343. The power supply 343 is coupled to the microcontroller 344 and the electronic paper display 350. The microcontroller 344 controls the power supply 343 so as to operate the power supply 343 to drive the electronic paper display 350 by the first power output signal PS1′ provided by the voltage detecting circuit 341, but the invention is not limited thereto. In one embodiment, if a voltage value or a current value of the first power output signal PS1′ is not enough to drive the electronic paper display 350, the voltage detecting circuit 341 then provides the first power output signal PS1′ to the energy storage device 342. The energy storage device 342 is coupled to the power supply 343 and the microcontroller 344. The microcontroller 344 controls the power supply 343 by a control signal CS so as to operate the power supply 343 to drive the electronic paper display 350 by a second power signal PS2 provided by the energy storage device 342).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that includes a mechanical user interaction device with coil and magnet whose relative movement causes a voltage to be generated for driving an electronic paper persistent display as taught by Cavazos with the circuitry that is capable of harvesting multiple energy sources including a mechanical energy source so that the appropriate energy source that is supplying power is utilized to provide power to an electronic paper display for display refresh as taught by Lee because by offering the selection of multiple types of energy sources, the persistent display would be capable of being refreshed with new data even when one of the power sources is unavailable, thus improving the reliability of the display.  Because the voltage source of Cavazos is user generated through interaction, it can be utilized as a backup voltage when a primary source is unavailable, as described by Lee.  Furthermore, both Lee and Cavazos are in the related fields of using electronic paper (i.e. e-ink or electrophoretic displays) for providing information to a user even when certain power sources are unavailable, thus making their combination more obvious.  By combining these elements, it can be considered taking the known circuitry that allows multiple power sources to provide a voltage to a bistable display, and integrating it into the bistable display that is powered by a manual user interaction that moves a magnet and coil relative to one another to generate a voltage to achieve the predictable result of a bistable display with a manual user interaction power supply using a coil and magnet with circuitry that allows different power sources to be selected and utilized to power the bistable display.
The combination of Cavazos and Lee fail to teach “A system comprising: an industrial automation component configured to receive a first voltage from a voltage source to enable the industrial automation component to perform one or more operations”.
Rooyakkers teaches “A system comprising: an industrial automation component configured to receive a first voltage from a voltage source to enable the industrial automation component to perform one or more operations” ([0039] Referring now to FIG. 3, the industrial control system 100 can receive electrical power from multiple sources. For example, AC power is supplied from a power grid 112 (e.g., using high voltage power from AC mains); [0031] the I/O modules 102 can be used to control systems and collect data in applications including, but not necessarily limited to: industrial processes, such as manufacturing, production, power generation, fabrication, and refining; [0037] [0037] One or more of the control modules 104 can be configured for exchanging information with components used for monitoring and/or controlling the instrumentation connected to the industrial control system 100 via the I/O modules 102; [0040] [0040] In some embodiments, one or more power supplies 116, 118, and/or 120 are provided at the level of a cabinet. For example, one power supply 120 is used to provide backup power to a control module 104 and its associated I/O modules 102. In other embodiments, one power supply 120 is used to provide backup power to a control module 104, and another power supply 120 is used to provide backup power to an associated I/O module 102; [0041] The power supplies 116, 118, and/or 120 can also be configured to power field devices, such as the sensor 106 and/or the actuator 108 described with reference to FIG. 2).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the electronic paper system with multiple voltage sources as taught by Cavazos and Lee with the industrial control system that offers multiple power sources for powering an industrial automation component such as a sensor or actuator or controller as taught by Rooyakkers because it would offer an environment for integration of the manually powered display with different power sources.  Furthermore, the industrial automation component is not utilized in any way besides performing “operations”, a broad concept that is common in the field of industrial control systems.  As noted by Cavazos “[0002] The present disclosure relates more particularly to signage and indicators of status for electrical distribution equipment operated integrally with operation of the equipment” thus the device of Cavazos is suggested to be integrated into an electrical distribution system similar to that utilized by Rooyakkers.  This reasoning is further supported by Rooyakkers as it is explicitly stated that “[0003] SCADA systems can use open-loop control with process sites that may be widely separated geographically. These systems use Remote Terminal Units (RTUs) to send supervisory data to one or more control centers. SCADA applications that deploy RTU's include ... electrical distribution” thus suggesting the corresponding environment for integrating the bistable display of Cavazos and Lee.  The benefits of Cavazos and Lee would be offered when integrated into the system discussed by Rooyakkers.  This integration is further suggested by Cavazos when stating “[0021] It will be appreciated that the electrical distribution switch 10 is merely exemplary and any number of types of electrical distribution equipment or other apparatus may be suitable for use with the present invention”.  It is further noted that the industrial automation component, based upon the claim language, is seemingly separated from the other elements of the claim as there is little detail provided linking the operation of the industrial automation component to the persistent display.  By combining these elements, it can be considered taking the known industrial automation system that provides industrial automation components accepting power from different sources and presents different information to a user, and integrating the known bistable display that can have multiple power sources, including a manually activated coil and magnet into the industrial automation components in a known way to achieve predictable results. 

In regards to Claim 2, Cavazos, Lee and Rooyakkers teach the system of claim 1.  Cavazos further teaches “The system of claim 1, wherein the display comprises an electrophoretic display” ([0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia; wherein an electronic paper display is well-known to be a form of electrophoretic display).

In regards to Claim 3, Cavazos, Lee and Rooyakkers teach the system of claim 2.  Cavazos further teaches “The system of claim 2, wherein the display comprises a plurality of electrodes positioned at opposite sides of a container enclosing one or more charged particles submerged within a fluid; and wherein the processing circuitry is configured to use the first voltage from the voltage source to adjust a set of charges of the plurality of electrodes to adjust a position of the one or more charged particles within the container to adjust the image data presented by the display” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia. [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia; wherein an electronic paper display is well-known to be a form of electrophoretic display; [0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment).
The examiner has provided further evidence in a previous office action in the form of “Chapter 24 of Smart Textiles and Their Applications: Electrochromic textile displays for person communication” (Moretti et al., hereinafter Moretti) which teaches ([page 8 paragraph 1] The electrophoresis phenomenon describes the motion of particles under an electrical force. Electrophoretic displays use this principle to switch images by the movement of bicoloured charged particles under voltage. Electrophoretic displays use microcapsules containing black or white charged particles and filled with a liquid allowing their easy motion; [page 8 paragraph 2] Today, the most widely used system is the E Ink system. It uses two types of charged particles: black, positively charged particles and white, negatively charged particles. These particles are contained within a transparent fluid in microcapsules and placed between two electrodes; Fig. 24.9 shows electrodes (b) and (e), Fig. 24.10 shows electrodes with + and - polarity [page 8 paragraph 1]  Electrophoretic displays use microcapsules containing black or white charged particles and filled with a liquid allowing their easy motion....These microcapsules are sandwiched between two electrodes, one of them being transparent. The application of an electric field across the structure causes motion of the particles according to their charge. A totally white screen is obtained by the application of one electric field, and a totally black screen is obtained when the opposite field is applied. Dividing the display in several independently controlled pixels allows the creation of bicoloured texts and images. By the addition of a filter matrix, a coloured image is obtained... Today, the most widely used system is the E Ink system. It uses two types of charged particles: black, positively charged particles and white, negatively charged particles. These particles are contained within a transparent fluid in microcapsules and placed between two electrodes. When an electrical field is applied to the device, the black particles are attracted by the cathode and the white ones by the anode. The colour of the display can thus be controlled (see Fig. 24.9); [page 8 paragraph 1] Electrophoretic displays use this principle to switch images by the movement of bicoloured charged particles under voltage...A totally white screen is obtained by the application of one electric field, and a totally black screen is obtained when the opposite field is applied. Dividing the display in several independently controlled pixels allows the creation of bicoloured texts and images).  From these teachings it is shown that electronic paper displays are a form of electrophoretic display, thus this is an inherent property.


In regards to Claim 4, Cavazos, Lee and Rooyakkers teach the system of claim 1.  Cavazos further teaches “The system of claim 1, wherein the magnet remains stationary in absence of the input via the user interface to block generation of the second voltage” ([0007]  Electro-mechanical activation of the generator tied to manipulation of the apparatus actuators, such as push buttons or handles, can provide state-change power to the bistable display indicating their status. Mechanical activation may be accomplished manually or through mechanical operation from powered manipulating means within the scope of the invention; [0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment; wherein when manually activated, the handle does not move on its own and thus cannot generate the second voltage).

In regards to Claim 5, Cavazos, Lee and Rooyakkers teach the system of claim 4.  Cavazos further teaches “The system of claim 4, wherein the display is configured to maintain presentation of the image data while generation of the second voltage is blocked” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia; [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia.  It will be appreciated that a bistable display of the present invention could be a two-state indicator, e.g. displaying ON or OFF, or with suitable input and electronics could be a multistate display wherein the electronic paper can display a variety of selectable display choices, i.e. one or more the display states may be changed, and the on-board mechanical generator merely toggles the state of the display from one state to another).

In regards to Claim 6, Cavazos, Lee and Rooyakkers teach the system of claim 4.  Cavazos further teaches “The system of claim 1, wherein the movement of the user interface via the input is configured to cause the magnet to move linearly across the conductive coil, thereby generating the second voltage” ([0011] The self-contained information display may for example be controlled, i.e. operated by, a push button or a handle...The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display...the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment; [0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31. It will be appreciated by those of skill in the art that movement of a handle, by definition herein meaning something grasped in order to be manipulated, may be in a linear, reciprocal, or rotary motion, and be operable to produce a current from a selected generator).

In regards to Claim 8, Cavazos teaches “An industrial automation component comprising: an induction assembly comprising a magnet and a conductive coil” (Fig. 1-3 and [0007] aspects of the present invention can provide self-powered, self-contained signage having a bistable information display with an integral, mechanically activated, generator. Electro-mechanical activation of the generator tied to manipulation of the apparatus actuators, such as push buttons or handles, can provide state-change power to the bistable display indicating their status. Mechanical activation may be accomplished manually or through mechanical operation from powered manipulating means within the scope of the invention.; [0023] The handle 13 comprises a shaft portion 19 with an annular handle portion 21 at one end. The annular portion 21 has fitted thereto a coil 23 movable as a rotor with the motion of the handle 13. Beneath the rotor coil 23 is an annular magnetic stator 25 into which the rotor 23 is fitted when assembled) “wherein the conductive coil is mechanically coupled to an input component, and an input via the input component is configured to cause the conductive coil to move relative to the magnet via mechanical coupling between the conductive coil and the input component, thereby generating a first voltage” ([0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31.  It will be appreciated by those of skill in the art that movement of a handle, by definition herein meaning something grasped in order to be manipulated, may be in a linear, reciprocal, or rotary motion, and be operable to produce a current from a selected generator. Likewise, should the actuator be a button, by definition herein meaning something pushed in order to be manipulated, it will likely produce a linear or reciprocal initial motion which can directly drive movement of a rotor, or the force may be transferred to a rotary motion with suitable gearing) “a display configured to present image data, wherein the display is configured to maintain presentation of the image data after receiving the first voltage generated by the induction assembly” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia; [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia.  It will be appreciated that a bistable display of the present invention could be a two-state indicator, e.g. displaying ON or OFF, or with suitable input and electronics could be a multistate display wherein the electronic paper can display a variety of selectable display choices, i.e. one or more the display states may be changed, and the on-board mechanical generator merely toggles the state of the display from one state to another).
Cavazos fails to teach “and processing circuitry configured to perform operations comprising: receiving a second voltage from a power source separate from the induction assembly to drive one or more operations of the industrial automation component; and in response to identifying generation of the first voltage via the induction assembly, using the first voltage to cause the display to render the image data when the second voltage is unavailable”.
Lee teaches “and processing circuitry configured to perform operations comprising: receiving a second voltage from a power source separate from the induction assembly... and in response to identifying generation of the first voltage via the induction assembly, using the first voltage to cause the display to render the image data when the second voltage is unavailable.” (Fig. 1 and 3 and [0037] The driving circuit 120 includes a voltage detecting circuit 121 and is coupled to the electronic paper display 130. In this embodiment, the energy harvesting devices 111-113 are configured to convert different types of energy into a plurality of sub power signals respectively and integrate the sub power signals into a first power signal PS1. In this embodiment, the energy harvesting devices 111-113 output the first power signal PS1 to the voltage detecting circuit 121 so that the voltage detecting circuit 121 determines if a voltage value of the first power signal PS1 is higher than a threshold voltage value. Besides, when the voltage value of the first power signal PS1 is higher than the threshold voltage value, the voltage detecting circuit 121 outputs a first power output signal PS1′ so that the driving circuit 120 enables the electronic paper display 130 by the first power output signal PS1′. However, the number of the power harvesting device in the invention is not limited to the number shown in FIG. 1. In one embodiment, the electronic tag 100 may include at least one energy harvesting device; [0040] the driving circuit 340 harvests a variety of energy sources by the energy harvesting devices 310, 320, and 330, and the energy harvesting devices 310, 320, and 330 integrate a first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341; [0043] The mechanical energy conversion module 322 is configured to convert mechanical energy provided by the gear mechanism 321 into electrical energy and output a third sub power signal by the power converter 323;[0047] the voltage detecting circuit 341 provides the first power output signal PS1′ to the power supply 343. The power supply 343 is coupled to the microcontroller 344 and the electronic paper display 350. The microcontroller 344 controls the power supply 343 so as to operate the power supply 343 to drive the electronic paper display 350 by the first power output signal PS1′ provided by the voltage detecting circuit 341, but the invention is not limited thereto. In one embodiment, if a voltage value or a current value of the first power output signal PS1′ is not enough to drive the electronic paper display 350, the voltage detecting circuit 341 then provides the first power output signal PS1′ to the energy storage device 342. The energy storage device 342 is coupled to the power supply 343 and the microcontroller 344. The microcontroller 344 controls the power supply 343 by a control signal CS so as to operate the power supply 343 to drive the electronic paper display 350 by a second power signal PS2 provided by the energy storage device 342; [0057] In this embodiment, when the container 70 is moving forward, the wheel 71 and the gear mechanism 721_1 rotate synchronously, and the gear mechanism 721_1 drives the gear mechanism 721_2 to generate mechanical energy to be provided to the mechanical energy conversion module 722. In this embodiment, the mechanical energy conversion module 722 is, for example, a motor device. The motor device includes components such as a coil, a magnet, an electrical brush, and so on. However, implementation methods and structural details of the motor device may be understood sufficiently from the teachings, suggestions, and descriptions of the common knowledge of this field).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that includes a mechanical user interaction device with coil and magnet whose relative movement causes a voltage to be generated for driving an electronic paper persistent display as taught by Cavazos with the circuitry that is capable of harvesting multiple energy sources including a mechanical energy source so that the appropriate energy source that is supplying power is utilized to provide power to an electronic paper display for display refresh as taught by Lee because by offering the selection of multiple types of energy sources, the persistent display would be capable of being refreshed with new data even when one of the power sources is unavailable, thus improving the reliability of the display.  Because the voltage source of Cavazos is user generated through interaction, it can be utilized as a backup voltage when a primary source is unavailable, as described by Lee.  Furthermore, both Lee and Cavazos are in the related fields of using electronic paper (i.e. e-ink or electrophoretic displays) for providing information to a user even when certain power sources are unavailable, thus making their combination more obvious.  By combining these elements, it can be considered taking the known circuitry that allows multiple power sources to provide a voltage to a bistable display, and integrating it into the bistable display that is powered by a manual user interaction that moves a magnet and coil relative to one another to generate a voltage to achieve the predictable result of a bistable display with a manual user interaction power supply using a coil and magnet with circuitry that allows different power sources to be selected and utilized to power the bistable display.
The combination of Cavazos and Lee fail to teach “and processing circuitry configured to perform operations comprising: receiving a second voltage from a power source separate from the induction assembly to drive one or more operations of the industrial automation component”.
Rooyakkers teaches “and processing circuitry configured to perform operations comprising: receiving a second voltage from a power source ...to drive one or more operations of the industrial automation component” ([0039] Referring now to FIG. 3, the industrial control system 100 can receive electrical power from multiple sources. For example, AC power is supplied from a power grid 112 (e.g., using high voltage power from AC mains); [0031] the I/O modules 102 can be used to control systems and collect data in applications including, but not necessarily limited to: industrial processes, such as manufacturing, production, power generation, fabrication, and refining; [0037] [0037] One or more of the control modules 104 can be configured for exchanging information with components used for monitoring and/or controlling the instrumentation connected to the industrial control system 100 via the I/O modules 102; [0040] [0040] In some embodiments, one or more power supplies 116, 118, and/or 120 are provided at the level of a cabinet. For example, one power supply 120 is used to provide backup power to a control module 104 and its associated I/O modules 102. In other embodiments, one power supply 120 is used to provide backup power to a control module 104, and another power supply 120 is used to provide backup power to an associated I/O module 102; [0041] The power supplies 116, 118, and/or 120 can also be configured to power field devices, such as the sensor 106 and/or the actuator 108 described with reference to FIG. 2).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the electronic paper system with multiple voltage sources as taught by Cavazos and Lee with the industrial control system that offers multiple power sources for powering an industrial automation component such as a sensor or actuator or controller as taught by Rooyakkers because it would offer an environment for integration of the manually powered display with different power sources.  Furthermore, the industrial automation component is not utilized in any way besides performing “operations”, a broad concept that is common in the field of industrial control systems.  As noted by Cavazos “[0002] The present disclosure relates more particularly to signage and indicators of status for electrical distribution equipment operated integrally with operation of the equipment” thus the device of Cavazos is suggested to be integrated into an electrical distribution system similar to that utilized by Rooyakkers.  This reasoning is further supported by Rooyakkers as it is explicitly stated that “[0003] SCADA systems can use open-loop control with process sites that may be widely separated geographically. These systems use Remote Terminal Units (RTUs) to send supervisory data to one or more control centers. SCADA applications that deploy RTU's include ... electrical distribution” thus suggesting the corresponding environment for integrating the bistable display of Cavazos and Lee.  The benefits of Cavazos and Lee would be offered when integrated into the system discussed by Rooyakkers.  This integration is further suggested by Cavazos when stating “[0021] It will be appreciated that the electrical distribution switch 10 is merely exemplary and any number of types of electrical distribution equipment or other apparatus may be suitable for use with the present invention”.  It is further noted that the industrial automation component, based upon the claim language, is seemingly separated from the other elements of the claim as there is little detail provided linking the operation of the industrial automation component to the persistent display.  By combining these elements, it can be considered taking the known industrial automation system that provides industrial automation components accepting power from different sources and presents different information to a user, and integrating the known bistable display that can have multiple power sources, including a manually activated coil and magnet into the industrial automation components in a known way to achieve predictable results.

In regards to Claim 9, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 8.  Cavazos further teaches “The industrial automation component of claim 8, wherein the display is configured to maintain presentation of the image data in absence of the second voltage from the power source” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia; [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia.  It will be appreciated that a bistable display of the present invention could be a two-state indicator, e.g. displaying ON or OFF, or with suitable input and electronics could be a multistate display wherein the electronic paper can display a variety of selectable display choices, i.e. one or more the display states may be changed, and the on-board mechanical generator merely toggles the state of the display from one state to another; [0014] it is contemplated that the present invention can be used as an exterior blankable information display panel capable of receiving status messages on the operation of enclosed equipment wherein the status messages will persist until removed by the operator).

In regards to Claim 10, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 8.  Cavazos further teaches “The industrial automation component of claim 8, wherein the processing circuitry is configured to use the first voltage generated by the induction assembly to adjust the image data rendered by the display” ([0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment).

In regards to Claim 11, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 8.  Cavazos further teaches “The industrial automation component of claim 8, wherein the input is configured to cause the conductive coil to rotate relative to the magnet to generate the first voltage” ([0023] The handle 13 comprises a shaft portion 19 with an annular handle portion 21 at one end. The annular portion 21 has fitted thereto a coil 23 movable as a rotor with the motion of the handle 13. Beneath the rotor coil 23 is an annular magnetic stator 25 into which the rotor 23 is fitted when assembled. Also within the annular handle portion 21 is contained an electronic substrate, here a printed circuit board (PCB) 27, carrying additional electrical devices, such as any necessary amplifiers, drivers, transformers, or the like, to regulate power to a bistable display 31, and electronic devices e.g., components for production or storage of additional display signals, appropriate memory devices, as deemed necessary by the designer, and indicated schematically on the drawing; [0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31. It will be appreciated by those of skill in the art that movement of a handle, by definition herein meaning something grasped in order to be manipulated, may be in a linear, reciprocal, or rotary motion).

In regards to Claim 13, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 8.  Cavazos further teaches “The industrial automation component of claim 8, wherein the conductive coil remains stationary in absence of the input via the input component” ([0007]  Electro-mechanical activation of the generator tied to manipulation of the apparatus actuators, such as push buttons or handles, can provide state-change power to the bistable display indicating their status. Mechanical activation may be accomplished manually or through mechanical operation from powered manipulating means within the scope of the invention; [0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment; wherein when manually activated, the handle does not move on its own and thus cannot generate the voltage).

In regards to Claim 14, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 8.  Cavazos further teaches “The industrial automation component of claim 8, wherein the processing circuitry is configured to perform operations comprising receiving the first voltage generated by the induction assembly and using the first voltage to adjust the image data rendered by the display in response to receiving the first voltage” ([0007]  Electro-mechanical activation of the generator tied to manipulation of the apparatus actuators, such as push buttons or handles, can provide state-change power to the bistable display indicating their status. Mechanical activation may be accomplished manually or through mechanical operation from powered manipulating means within the scope of the invention; [0023] The handle 13 comprises a shaft portion 19 with an annular handle portion 21 at one end. The annular portion 21 has fitted thereto a coil 23 movable as a rotor with the motion of the handle 13. Beneath the rotor coil 23 is an annular magnetic stator 25 into which the rotor 23 is fitted when assembled. Also within the annular handle portion 21 is contained an electronic substrate, here a printed circuit board (PCB) 27, carrying additional electrical devices, such as any necessary amplifiers, drivers, transformers, or the like, to regulate power to a bistable display 31, and electronic devices e.g., components for production or storage of additional display signals, appropriate memory devices, as deemed necessary by the designer, and indicated schematically on the drawing; [0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31).

In regards to Claim 15, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 8.  Lee further teaches “The industrial automation component of claim 8, comprising an additional power source configured to harvest a third voltage, wherein the processing circuitry is configured to use the third voltage to drive the one or more operations of the industrial automation component, and the display is configured to maintain presentation of the image data in absence of the third voltage from the additional power source” (Fig. 1, 3 and [0039] an electronic tag 300 includes energy harvesting devices 310, 320, and 330, a driving circuit 340, and an electronic paper display 350, wherein the energy harvesting device 310 includes antenna modules 310_1 and 310_2. In this embodiment, the energy harvesting device 310 is configured to receive a RF (radio frequency) signal and convert the RF signal into a power signal. The energy harvesting device 320 is configured to generate mechanical energy and convert the mechanical energy into a power signal. The energy harvesting device 330 is configured to receive solar energy and convert the light energy into a power signal; wherein electronic paper displays are well-known to persist when all power sources are removed; [0040] In this embodiment, the driving circuit 340 includes a voltage detecting circuit 341, an energy storage device 342, a power supply 343, a microcontroller 344, and a wireless communication module 345. In other words, in this embodiment, the driving circuit 340 harvests a variety of energy sources by the energy harvesting devices 310, 320, and 330, and the energy harvesting devices 310, 320, and 330 integrate a first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341; wherein the mechanical power harvesting can be considered the coil and magnet of Cavazos, while the solar or RF power harvesters are second and third power sources).  In addition, Rooyakkers teaches “The industrial automation component of claim 8, comprising an additional power source configured to harvest a third voltage, wherein the processing circuitry is configured to use the third voltage to drive the one or more operations of the industrial automation component” (Fig. 4 and [0040] In some embodiments, one or more power supplies 116, 118, and/or 120 are provided at the level of a cabinet; [0045] each battery monitor 126 is separately connected to the controller 128. In other embodiments, multiple battery monitors 126 are connected to a shared communications channel, such as a serial bus, connected to the controller 128. The battery monitors 126 are also connected to a power regulator 130 (e.g., including a transformer), which receives electrical power from an external power supply, such as the power supply 116 and/or the power supply 118. The battery cells 124 are charged using electrical energy supplied from the power regulator 130; [0041] The power supplies 116, 118, and/or 120 can also be configured to power field devices, such as the sensor 106 and/or the actuator 108 described with reference to FIG. 2. For example, one or more of the power supplies 116 and 118 includes an AC-to-DC (AC/DC) converter for converting AC (e.g., as supplied by AC mains) to DC for transmission to the actuator 108 (e.g., in an implementation where the actuator 108 is a DC motor or other DC actuator). Further, two or more power supplies 116, 118, and/or 120 used to provide redundancy can be connected to automation equipment of the industrial control system 100 using a separate (redundant) power backplane for each power supply 120).  In addition, Cavazos teaches “and the display is configured to maintain presentation of the image data in absence of the third voltage from the additional power source” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia. Bistable displays are currently known to be utilized with on-board power sources such as batteries or power supplies. Bistable displays are also currently known to be utilized with apparatus such as thumb drives carrying a manually operated power source activated by shaking the thumb drive).

In regards to Claim 16, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 8.  Lee further teaches “The industrial automation component of claim 8, comprising a power storage device configured to store the first voltage generated by the induction assembly” ([0040] In this embodiment, the driving circuit 340 includes a voltage detecting circuit 341, an energy storage device 342, a power supply 343, a microcontroller 344, and a wireless communication module 345. In other words, in this embodiment, the driving circuit 340 harvests a variety of energy sources by the energy harvesting devices 310, 320, and 330, and the energy harvesting devices 310, 320, and 330 integrate a first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341; [0047] the voltage detecting circuit 341 then provides the first power output signal PS1′ to the energy storage device 342. The energy storage device 342 is coupled to the power supply 343 and the microcontroller 344. The microcontroller 344 controls the power supply 343 by a control signal CS so as to operate the power supply 343 to drive the electronic paper display 350 by a second power signal PS2 provided by the energy storage device 342).

In regards to Claim 18, Cavazos teaches “An industrial automation component, comprising: a button” ([0011] The self-contained information display may for example be controlled, i.e. operated by, a push button or a handle, which may be either integral with, or attached to, an actuator causing movement of the electrical generator piece needed to generate the operating current; [0019] FIG. 4 is a schematic representation of another aspect of the invention wherein a push button is the member enabling a toggle of the bistable display state) “an induction assembly comprising a magnet and a conductive coil, wherein the magnet or the conductive coil is mechanically coupled to the button and an interaction to press the button is configured to drive relative movement between the magnet and the conductive coil to cause the induction assembly to generate a first voltage” ([0023] The annular portion 21 has fitted thereto a coil 23 movable as a rotor with the motion of the handle 13. Beneath the rotor coil 23 is an annular magnetic stator 25 into which the rotor 23 is fitted when assembled. Also within the annular handle portion 21 is contained an electronic substrate, here a printed circuit board (PCB) 27, carrying additional electrical devices, such as any necessary amplifiers, drivers, transformers, or the like, to regulate power to a bistable display 31, and electronic devices e.g., components for production or storage of additional display signals, appropriate memory devices, as deemed necessary by the designer, and indicated schematically on the drawing. Overlying and connected to the PCB 27 is the bistable display 31 including any necessary display substrate 29 for changing, i.e. control of, the pixels of the bistable display 31; [0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31... should the actuator be a button, by definition herein meaning something pushed in order to be manipulated, it will likely produce a linear or reciprocal initial motion which can directly drive movement of a rotor, or the force may be transferred to a rotary motion with suitable gearing) “a display configured to present image” ([0023] a bistable display 31) “and using the first voltage generated by the induction assembly via the interaction to press the button to render image data on the display...” ([0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment; [0023] Also within the annular handle portion 21 is contained an electronic substrate, here a printed circuit board (PCB) 27, carrying additional electrical devices, such as any necessary amplifiers, drivers, transformers, or the like, to regulate power to a bistable display 31, and electronic devices e.g., components for production or storage of additional display signals, appropriate memory devices, as deemed necessary by the designer, and indicated schematically on the drawing. Overlying and connected to the PCB 27 is the bistable display 31 including any necessary display substrate 29 for changing, i.e. control of, the pixels of the bistable display 31) “wherein the display is configured to maintain presentation of the image data in absence of the first voltage generated by the induction assembly, the second voltage from the voltage source, or both” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia).
Cavazos fails to teach “processing circuitry configured to perform operations comprising: receiving a second voltage from a voltage source to control one or more operations of the industrial automation component; and using the first voltage generated by the induction assembly via the interaction to press the button to render image data on the display when the second voltage is unavailable”.
Lee teaches “processing circuitry configured to perform operations comprising: receiving a second voltage from a voltage source... and using the first voltage...to render image data on the display when the second voltage is unavailable” (Fig. 1 and 3 and [0037] The driving circuit 120 includes a voltage detecting circuit 121 and is coupled to the electronic paper display 130. In this embodiment, the energy harvesting devices 111-113 are configured to convert different types of energy into a plurality of sub power signals respectively and integrate the sub power signals into a first power signal PS1. In this embodiment, the energy harvesting devices 111-113 output the first power signal PS1 to the voltage detecting circuit 121 so that the voltage detecting circuit 121 determines if a voltage value of the first power signal PS1 is higher than a threshold voltage value. Besides, when the voltage value of the first power signal PS1 is higher than the threshold voltage value, the voltage detecting circuit 121 outputs a first power output signal PS1′ so that the driving circuit 120 enables the electronic paper display 130 by the first power output signal PS1′. However, the number of the power harvesting device in the invention is not limited to the number shown in FIG. 1. In one embodiment, the electronic tag 100 may include at least one energy harvesting device; [0040] the driving circuit 340 harvests a variety of energy sources by the energy harvesting devices 310, 320, and 330, and the energy harvesting devices 310, 320, and 330 integrate a first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341; [0043] The mechanical energy conversion module 322 is configured to convert mechanical energy provided by the gear mechanism 321 into electrical energy and output a third sub power signal by the power converter 323;[0047] the voltage detecting circuit 341 provides the first power output signal PS1′ to the power supply 343. The power supply 343 is coupled to the microcontroller 344 and the electronic paper display 350. The microcontroller 344 controls the power supply 343 so as to operate the power supply 343 to drive the electronic paper display 350 by the first power output signal PS1′ provided by the voltage detecting circuit 341, but the invention is not limited thereto. In one embodiment, if a voltage value or a current value of the first power output signal PS1′ is not enough to drive the electronic paper display 350, the voltage detecting circuit 341 then provides the first power output signal PS1′ to the energy storage device 342. The energy storage device 342 is coupled to the power supply 343 and the microcontroller 344. The microcontroller 344 controls the power supply 343 by a control signal CS so as to operate the power supply 343 to drive the electronic paper display 350 by a second power signal PS2 provided by the energy storage device 342; [0057] In this embodiment, when the container 70 is moving forward, the wheel 71 and the gear mechanism 721_1 rotate synchronously, and the gear mechanism 721_1 drives the gear mechanism 721_2 to generate mechanical energy to be provided to the mechanical energy conversion module 722. In this embodiment, the mechanical energy conversion module 722 is, for example, a motor device. The motor device includes components such as a coil, a magnet, an electrical brush, and so on. However, implementation methods and structural details of the motor device may be understood sufficiently from the teachings, suggestions, and descriptions of the common knowledge of this field).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that includes a button interaction device with coil and magnet whose relative movement causes a voltage to be generated for driving an electronic paper persistent display as taught by Cavazos with the circuitry that is capable of harvesting multiple energy sources including a mechanical energy source so that the appropriate energy source that is supplying power is utilized to provide power to an electronic paper display for display refresh as taught by Lee because by offering the selection of multiple types of energy sources, the persistent display would be capable of being refreshed with new data even when one of the power sources is unavailable, thus improving the reliability of the display.  Because the voltage source of Cavazos is user generated through interaction with a button, it can be utilized as a backup voltage when a primary source is unavailable, as described by Lee by using the circuitry of Lee.  Furthermore, both Lee and Cavazos are in the related fields of using electronic paper (i.e. e-ink or electrophoretic displays) for providing information to a user even when certain power sources are unavailable, thus making their combination more obvious.  By combining these elements, it can be considered taking the known circuitry that allows multiple power sources to provide a voltage to a bistable display, and integrating it into the bistable display that is powered by a button interaction that moves a magnet and coil relative to one another to generate a voltage to achieve the predictable result of a bistable display with a button interaction power supply using a coil and magnet with circuitry that allows different power sources to be selected and utilized to power the bistable display.
The combination of Cavazos and Lee fail to teach “processing circuitry configured to perform operations comprising: receiving a second voltage from a voltage source to control one or more operations of the industrial automation component”.
Rooyakkers teaches “processing circuitry configured to perform operations comprising: receiving a second voltage from a voltage source to control one or more operations of the industrial automation component” (([0039] Referring now to FIG. 3, the industrial control system 100 can receive electrical power from multiple sources. For example, AC power is supplied from a power grid 112 (e.g., using high voltage power from AC mains); [0031] the I/O modules 102 can be used to control systems and collect data in applications including, but not necessarily limited to: industrial processes, such as manufacturing, production, power generation, fabrication, and refining; [0037] [0037] One or more of the control modules 104 can be configured for exchanging information with components used for monitoring and/or controlling the instrumentation connected to the industrial control system 100 via the I/O modules 102; [0040] [0040] In some embodiments, one or more power supplies 116, 118, and/or 120 are provided at the level of a cabinet. For example, one power supply 120 is used to provide backup power to a control module 104 and its associated I/O modules 102. In other embodiments, one power supply 120 is used to provide backup power to a control module 104, and another power supply 120 is used to provide backup power to an associated I/O module 102; [0041] The power supplies 116, 118, and/or 120 can also be configured to power field devices, such as the sensor 106 and/or the actuator 108 described with reference to FIG. 2).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the electronic paper system with multiple voltage sources as taught by Cavazos and Lee with the industrial control system that offers multiple power sources for powering an industrial automation component such as a sensor or actuator or controller as taught by Rooyakkers because it would offer an environment for integration of the button powered display with different power sources.  Furthermore, the industrial automation component is not utilized in any way besides performing “operations”, a broad concept that is common in the field of industrial control systems.  As noted by Cavazos “[0002] The present disclosure relates more particularly to signage and indicators of status for electrical distribution equipment operated integrally with operation of the equipment” thus the device of Cavazos is suggested to be integrated into an electrical distribution system similar to that utilized by Rooyakkers.  This reasoning is further supported by Rooyakkers as it is explicitly stated that “[0003] SCADA systems can use open-loop control with process sites that may be widely separated geographically. These systems use Remote Terminal Units (RTUs) to send supervisory data to one or more control centers. SCADA applications that deploy RTU's include ... electrical distribution” thus suggesting the corresponding environment for integrating the bistable display of Cavazos and Lee.  The benefits of Cavazos and Lee would be offered when integrated into the system discussed by Rooyakkers.  This integration is further suggested by Cavazos when stating “[0021] It will be appreciated that the electrical distribution switch 10 is merely exemplary and any number of types of electrical distribution equipment or other apparatus may be suitable for use with the present invention”.  It is further noted that the industrial automation component, based upon the claim language, is seemingly separated from the other elements of the claim as there is little detail provided linking the operation of the industrial automation component to the persistent display.  By combining these elements, it can be considered taking the known industrial automation system that provides industrial automation components accepting power from different sources and presents different information to a user, and integrating the known bistable display that can have multiple power sources, including a manually activated coil and magnet button into the industrial automation components in a known way to achieve predictable results.

In regards to Claim 19, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 18.  Cavazos further teaches “The industrial automation component of claim 18, wherein the processing circuitry is configured to use the first voltage generated by the induction assembly to adjust a set of charges of a plurality of electrodes positioned at opposite sides of a container enclosing one or more charged particles submerged within a fluid; wherein adjusting the set of charges of the plurality of electrodes adjusts the position of the one or more charged particles within the container to adjust the image data rendered on the display” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia. [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia; wherein an electronic paper display is well-known to be a form of electrophoretic display; [0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment).
The examiner has provided further evidence in a previous office action in the form of “Chapter 24 of Smart Textiles and Their Applications: Electrochromic textile displays for person communication” (Moretti et al., hereinafter Moretti) which teaches ([page 8 paragraph 1] The electrophoresis phenomenon describes the motion of particles under an electrical force. Electrophoretic displays use this principle to switch images by the movement of bicoloured charged particles under voltage. Electrophoretic displays use microcapsules containing black or white charged particles and filled with a liquid allowing their easy motion; [page 8 paragraph 2] Today, the most widely used system is the E Ink system. It uses two types of charged particles: black, positively charged particles and white, negatively charged particles. These particles are contained within a transparent fluid in microcapsules and placed between two electrodes; Fig. 24.9 shows electrodes (b) and (e), Fig. 24.10 shows electrodes with + and - polarity [page 8 paragraph 1]  Electrophoretic displays use microcapsules containing black or white charged particles and filled with a liquid allowing their easy motion....These microcapsules are sandwiched between two electrodes, one of them being transparent. The application of an electric field across the structure causes motion of the particles according to their charge. A totally white screen is obtained by the application of one electric field, and a totally black screen is obtained when the opposite field is applied. Dividing the display in several independently controlled pixels allows the creation of bicoloured texts and images. By the addition of a filter matrix, a coloured image is obtained... Today, the most widely used system is the E Ink system. It uses two types of charged particles: black, positively charged particles and white, negatively charged particles. These particles are contained within a transparent fluid in microcapsules and placed between two electrodes. When an electrical field is applied to the device, the black particles are attracted by the cathode and the white ones by the anode. The colour of the display can thus be controlled (see Fig. 24.9); [page 8 paragraph 1] Electrophoretic displays use this principle to switch images by the movement of bicoloured charged particles under voltage...A totally white screen is obtained by the application of one electric field, and a totally black screen is obtained when the opposite field is applied. Dividing the display in several independently controlled pixels allows the creation of bicoloured texts and images).  From these teachings it is shown that electronic paper displays are a form of electrophoretic display, thus this is an inherent property.

In regards to Claim 20, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 18.  Cavazos further teaches “The industrial automation component of claim 18, wherein pressing of the button is configured to move the magnet relative to the conductive coil, rotate the conductive coil about the magnet, or both, to cause the induction assembly to generate the first voltage” ([0026] It will be appreciated by those of skill in the art that movement of a handle, by definition herein meaning something grasped in order to be manipulated, may be in a linear, reciprocal, or rotary motion, and be operable to produce a current from a selected generator. Likewise, should the actuator be a button, by definition herein meaning something pushed in order to be manipulated, it will likely produce a linear or reciprocal initial motion which can directly drive movement of a rotor, or the force may be transferred to a rotary motion with suitable gearing; [0027] FIG. 4 is a schematic diagram of another aspect of the invention wherein a push button 37 is the member enabling a toggle of the bistable display state as well as additional signal generation for remote wireless operation of equipment function. A commercially available self-powered, transmitting, wireless, batteryless pushbutton switch, such as a HARMONY XB5R available form Schneider Electric USA, Inc. combines a pushbutton actuator mechanism with an on-board, i.e. integral, electrical and signal generator and has been found to generate sufficient power at a pulse of 75 mWatts with 3.3. Volts, in conjunction with a microtransformer 39 such as an "AnyVolt Micro" from Dimension Engineering of Akron Ohio, to be boosted up to the 15 Volts required to run a commercially available bistable display 41 of the electronic paper display type).

In regards to Claim 21, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 18.  Cavazos further teaches “The industrial automation component of claim 18, comprising a linkage system mechanically coupling the button to the magnet or the conductive coil; wherein the interaction to press the button is configured to cause the linkage system to drive the relative movement between the magnet and the conductive coil” ([0026] Likewise, should the actuator be a button, by definition herein meaning something pushed in order to be manipulated, it will likely produce a linear or reciprocal initial motion which can directly drive movement of a rotor, or the force may be transferred to a rotary motion with suitable gearing; wherein the gearing can be considered a linkage, as it is utilized to drive the correct movement between the rotator and stator to generate the voltage).

In regards to Claim 22, Cavazos, Lee and Rooyakkers teach the industrial automation component of claim 18.  Lee further teaches “The system of claim 1, wherein the second voltage is dedicated to adjusting the image data presented by the display via the processing circuitry” (Fig. 1, 3 and 8 and [0037], [0039]-[0048] and [0058] show and teach that any of the energy harvesting devices 111-113 or 310-330 are described as being connected only for the purpose of driving the electronic paper display, as no other use of these generated voltages/power is described, thus they must be ‘dedicated’ to adjusting the image data because they are not described as having any other function).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cavazos, Lee and Rooyakkers as applied to claim 11 above, and further in view of Torrescusa et al. (WO-2019129901-A1, hereinafter Torrescusa).

In regards to Claim 12, Cavazos, Lee and Rooyakkers, teach the industrial component as incorporated by claim 11 above.  
Cavazos, Lee and Rooyakkers fail to teach “The industrial automation component of claim 11, wherein the induction assembly comprises a spring, the input causes winding of the spring, and unwinding of the spring causes the conductive coil to rotate relative to the magnet to generate the first voltage”.
Torrescusa teaches “wherein the induction assembly comprises a spring, the input causes winding of the spring, and unwinding of the spring causes the conductive coil to rotate relative to the magnet to generate the first voltage” ([page 2] The accumulator is based on an elastic spiral, such as a spiral metal spring, which in the compression state, or what is itself in the winding position, has a potential mechanical energy that can be released to cause a rotating movement in virtue of the tendency of said spring to its resting position, so that taking advantage of said force can be applied to a gear system and transmit the movement of this system for the drive of an electric alternator, thus generating electric power from a potential energy accumulated during the winding  that is transformed first into kinetic energy during its distension, to be finally transformed into electrical energy...it is worth noting that the accumulator is complemented by a system for controlling the speed of rotation of the alternator, constituted by a spring or secondary elastic spiral that will control and move the magnets of the alternator, this effect being achieved by means of a coupled wheel to said secondary spring or spiral in such a way that the torsional energy will cause a constant movement, whereby the elastic potential energy supplied by the main spring is delivered in a constant manner, that is to say at a uniform speed).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the industrial automation component that includes a display and multiple power sources for that display, including a hand driven rotational generator that converts rotational input to electrical energy as taught by Cavazos, Lee and Rooyakkers to incorporate the spring connected to a generator/alternator which stores electrical energy and then releases it by unwinding the spring as taught by Torrescusa because it would gain the benefits noted by Torrescusa, namely the ability to store the mechanical energy produced by Cavazos.  Likewise, by utilizing the series of springs disclosed by Torrescusa, the output energy can be stabilized to be more constant as opposed to the variable speed possible in the manually driven handle of Cavazos, as noted by Torrescusa [page 2].  By combing these elements, it can be considered taking the known industrial automation component that includes a display and multiple power sources for that display, including a hand driven rotational generator that converts rotational input to electrical energy and improve it by incorporating the spring of Torrescusa that stores mechanical energy for later release by unwinding the spring into the handle driven generator in a known way to achieve predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Albsmeier et al. (US 20050035600) – describes a mechanical button that uses an induction assembly to create a voltage for driving a process and is able to store mechanical energy through a spring or weight to be released via the induction assembly

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116